EXHIBIT 10.1
 
September 2, 2010


Attention: Mr. Brian Ross


Accelerize New Media Inc
12121 Wilshire Blvd., Suite 322
Los Angeles, CA 90025


Re.:           Finder’s Agreement


 
Dear Mr. Ross:
 
This is to acknowledge and confirm the terms of our finder’s agreement, which is
subject to all of the terms and conditions stated in this letter.
 
1.
Services

 
Beginning and effective as of September 2, 2010 Accelerize New Media Inc. (the
“Company”) hereby engages Sandgrain Securities, Inc. (“Sandgrain” or “Finder”)
for a period of forty-five days (the “Term”) to act as a non-exclusive finder of
investors for equity (the “Securities”) to be offered by the Company during the
Term (the “Services”).  In connection with the foregoing, the Finder shall
introduce the Company, upon its written request, to prospective
investors.  Company and the prospective investors will consummate one or more
financing transactions (each, a “Financing Transaction”).
 
2.
Compensation

 
In the event the Company consummates a Financing Transaction involving equity
securities issued to an investor that was introduced to the Company within the
Term as a result of Finder’s efforts made during the Term, the Company shall pay
Finder the following fee (the “Finder’s Fee”):
 
 
(i)
Cash Fee: Within one (1) business day of the closing of a Financing Transaction
(the “Closing”), the Company shall pay Sandgrain a fee equal to seven percent
(7%) of the purchase price of Securities sold (the “Finder’s Fee”) by wire. In
the event of multiple Closings, the Finder’s fee will be paid as the money is
received by the Company.

 
Warrant: Upon the Closing (or each Closing, as the case may be) of a
transaction, the Company shall deliver to Sandgrain (or Sandgrain’s designated
nominee) warrants (the “Warrants”), for the issuance of such number of the
Securities that equals five percent (5%) of the amount of the Securities sold at
such Closing (or Closings). The Warrants shall be assignable by the holder to
any person, including an employee of Sandgrain. The Warrants shall be
exercisable for three (3) years from the date of grant with an exercise price of
sixty-five cents ($0.65).  Additionally, all securities issued hereunder to
Sandgrain shall have identical demand registration rights, co-sale rights and
all other rights as given to investors under the financing transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
Reliance on Information Supplied

 
In the performance of the Services, Sandgrain (i) will use and rely on the
accuracy and completeness of the documents disclosed to the public by the
Company pursuant to the Securities Exchange Act of 1934, as amended, or
otherwise (collectively, “Public Information”), (ii) is not responsible for, and
has no obligation to independently verify, the accuracy or completeness of any
information furnished by the Company to it or to any third person introduced by
Sandgrain to the Company in the course of performing the Services, or the Public
Information, (iii) has no obligation to undertake an independent evaluation,
appraisal, or physical inspection of any assets or liabilities of the Company,
and (iv) will assume that any financial forecasts furnished to, or discussed
with, Sandgrain by authorized representatives of the Company have been
reasonably prepared and reflect the best then currently available estimates and
judgment of the Company’s management.
 
4.
Covenants, Representations and Warranties

 
 
a.
The Company will reasonably promptly furnish Sandgrain, from time to time, such
information concerning the Company, its business, financial condition, plans,
and projections as Sandgrain reasonably requests in order to assist Sandgrain in
the performance of the Services.

 
 
b.
If any event shall occur or condition exist as a result of which it is necessary
or advisable, in the opinion of the Company or Sandgrain, to amend or supplement
any information previously furnished by the Company in order that the
information does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading, the Company will promptly prepare and furnish to Sandgrain and the
public, if applicable, amendments or supplements to the information previously
furnished.

 
 
c.
The Company will advise Sandgrain reasonably promptly of (i) the occurrence of
any event or the existence of any condition known to the Company referred to in
paragraph (b) of this Section 4, (ii) such other information concerning the
business and financial condition of the Company as Sandgrain may from time to
time reasonably request, (iii) the receipt by the Company of any communication
from any regulatory authority concerning the Company, and (iv) the commencement
of any lawsuit, proceeding or regulatory action to which the Company is a party
or which might materially affect the business or condition of the Company or the
performance by Sandgrain of the Services.

 
 
d.
In the event the Company shall enter into any Financing Transaction, it will
deliver, or cause to be delivered, to Sandgrain a copy of each agreement
(together with all exhibits and schedules attached thereto) that the Company
proposes to enter into regarding a Financing Transaction.

 
 
 

--------------------------------------------------------------------------------

 
 
 
e.
During any period in which Sandgrain shall perform services hereunder, Sandgrain
(i) will keep, and cause its officers, directors, shareholders, employees,
agents and representatives to keep, all material non-public information
concerning the Company and any of its affiliates confidential, (ii) shall not
trade its stock in the Company based upon any material non-public information or
take any short position in the Company’s stock or otherwise do anything that
could have an adverse affect on the Company’s stock, and (iii) conduct itself in
such a manner to be consistent with each exemption from registration under the
Securities Act of 1933 and state blue sky laws that the Company intends to rely
on for each Financing Transaction.

 
 
f.
 The Company hereby represents and warrants that the offering documents do not
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 
 
g.
The Company hereby warrants and agrees to hold all information received from
Sandgrain in strict confidence and shall not (i) disclose any information to
third parties or (ii) use any information after the expiration of this agreement
or for any purpose other than the transaction contemplated by this agreement.

 
5.
Announcement

 
Upon consummation of any Financing Transaction, Sandgrain may, with the
Company’s prior written approval, at Sandgrain’s expense, place an announcement
in such print and/or electronic publication media as it may choose (including
website posting), stating that it has acted as strategic and investment advisor
to the Company. If not violative of applicable law, the Company will include a
reference to Sandgrain as its finder in any press release or public announcement
with respect to the Financing Transaction.
 
6.
Notices

 
All communications hereunder shall be in writing and shall be mailed or
delivered (a) to the Company, at its offices at Accelerize New Media Inc, 12121
Wilshire Blvd., Suite 322, Los Angeles, CA 90025, Attention: Mr. Brian Ross,
Chief Executive Officer, and (b) to Sandgrain, at its branch office at 377 Oak
Street, Suite 410, Garden City, NY 11530, facsimile: (516)-280-4289, Attn.: Mr.
Shajan Ninan. The Company will give Sandgrain notice of, and an opportunity to
attend, periodic meetings with the Company’s investors.
 
7.
Indemnity

 
The Company shall indemnify Sandgrain and Sandgrain shall indemnify the Company
in accordance with Annex- A attached hereto.
 
8.
Termination

 
The engagement of Sandgrain hereunder may be terminated at anytime by either the
Company or Sandgrain, upon ten days’ prior written notice thereof to the other
party. The provisions of sections 2 (Compensation), 7 (Indemnity Annex-A) and 9
(Miscellaneous) will survive any termination of this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9.
Miscellaneous

 
 
a.
Sandgrain is acting as a finder and is not an expert on, and shall not render
opinions regarding, legal, accounting, regulatory or tax matters. The Company
shall consult with its other professional advisors concerning these matters
before undertaking any Financing Transaction.

 
 
b.
No waiver, amendment or other modification of this Agreement shall be effective
unless in writing and signed by each party to be bound. This Agreement shall
inure to the benefit of and be binding on the Company, Sandgrain and their
respective successors and assigns.  This Agreement constitutes the entire
agreement between the Company and Sandgrain with respect to the subject matter
hereof and supersedes any and all other prior or contemporaneous agreements,
either oral or written, between the Company and Sandgrain with respect to the
subject matter hereof.

 
 
c.
In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall hereunder not in any way be affected or
impaired thereby.

 
 
d.
The Company has retained Sandgrain to act as an independent contractor, and any
duties of Sandgrain arising out of its engagement shall be owed solely to the
Company and to no other party.

 
 
e.
This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without regard to New York’s conflict of
law principles.

 
 
f.
Each of Sandgrain and the Company waives all right to trial by jury in any
action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) related to or arising out of this Agreement.

 
 
The balance of this page intentionally left blank

 

 
 

--------------------------------------------------------------------------------

 
 
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Sandgrain the enclosed counterpart copy of this Agreement.
 
 
We are delighted to accept this engagement and look forward to working with you.
 


Very truly yours,
 
SANDGRAIN SECURITIES, INC.




By:      /s/ Peter Grassel
Name: Peter D. Grassel
Title:   President


Accepted as of the date first written above




Accelerize New Media Inc.




By:           /s/ Brian Ross
Name:      Mr. Brian Ross
Title:        Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

ANNEX-A
 
Either party shall indemnify the other party and its affiliates and their
respective directors, officers, employees, representatives, agents and
controlling persons (Both parties and each such person being an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
joint or several, to which such Indemnified Party may become subject under any
applicable law, or otherwise, and related to, arising out of, or in connection
with any untrue statement or alleged untrue statement of a material fact
contained in any document furnished or made available by the party from and
after March 10, 2010 (directly, through the party, or otherwise), or the
omission or the alleged omission to state therein a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and will reimburse each Indemnified Party
for all reasonable expenses (including counsel fees and expenses) incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party and whether or not such claim, action or
proceeding is initiated or brought by or on behalf of the parties.
 
The parties will not settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under this Annex A (whether or not the parties
or any other Indemnified Party is an actual or potential party to such claim,
action or proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action or proceeding.
 
If either party or any other Indemnified Party is requested or required to
appear as a witness in any action brought by or on behalf of or against the
other party not resulting from the acts/omissions of the other party, the
parties will reimburse the other party for all reasonable expenses incurred in
connection with such party’s appearing and preparing to appear as such a
witness, including, without limitation, the reasonable fees and disbursements of
its legal counsel.
 
Unless expressly modified, the provisions of this Annex-A shall continue to
apply and shall remain in full force and effect regardless of any modification
or termination of this Agreement or the completion of Sandgrain’s Services
hereunder.
 